NO. 07-12-00456-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  FEBRUARY 21, 2013


                          JORDAN A. SEIBERT, APPELLANT

                                            v.

                 THE SCOOTER STORE, LTD: JACKIE WALSH AND
                        MICHELLE WALSH, APPELLEES


             FROM THE 433RD DISTRICT COURT OF COMAL COUNTY;

               NO. C2011-0172A; HONORABLE DIB WALDRIP, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION

      On February 13, 2013, the parties to this appeal filed a joint motion to set aside

judgment and remand on the basis that the parties have reached a settlement

agreement on all matters in controversy.         Because this motion complies with the

requirements of Texas Rule of Appellate Procedure 42.1(a)(2)(B), we grant the motion.

Accordingly, the trial court’s May 14, 2012, and July 10, 2012 summary judgment orders

are set aside, without consideration of the merits, and this cause is remanded to the trial

court for rendition of judgment in accordance with the settlement agreement of the

parties. See TEX. R. APP. P. 42.1(a)(2)(B). The motion further indicates that the parties
agree to bear their own costs incurred by this appeal. See TEX. R. APP. P. 42.1(d).

Because the motion is jointly filed by each of the parties, no motion for rehearing will be

entertained, and our mandate will issue forthwith.




                                          Mackey K. Hancock
                                               Justice




                                            2